Citation Nr: 1748605	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-23 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an acquired psychiatric disorder to include post traumatic stress disorder (PTSD), and to include as due to a service-connected disease or injury. 

2. Entitlement to service connection for a back disability, claimed as secondary to a service-connected disease or injury.

3. Entitlement to a total disability rating based on individual unemployability as due to a service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1960 to January 1962.  

This matter is before the Board of Veteran's Appeals (Board) on appeal from a February 2010 and November 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board notes the RO denied service connection for bilateral hearing loss in May 2010 and the Veteran submitted a timely notice of disagreement. However, during the course of the appeal the RO granted service connection for the Veteran's bilateral hearing loss in an August 2016 rating decision. As this constitutes a full grant of benefits sought on appeal the issue is not relevant. AB v. Brown, 6 Vet. App. 35 (1993). 

In Clemons v. Shinseki, 23 Vet. App. 1(2009), the United States Court of Appeals for Veterans Claims (Court) noted that the Board should consider alternative current disorders within the scope of the filed claim. Id. In light of Clemons, the Board has framed the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The Veteran testified at a video conference hearing in January 2016. A transcript of the hearing has been associated with the claims file. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. An acquired psychiatric disorder, to include PTSD was not manifest during service and is not related to service. 

2. An acquired psychiatric disorder, to include PTSD is not secondary (caused or aggravated) to a service-connected disability.  

3. A back disability was not manifest during service and arthritis was not manifest within one year of separation. A back disability is not related to service. 

4. A back disability is not secondary (caused or aggravated) to a service-connected disability. 

5. The Veteran is service-connected for bilateral hearing loss rated as noncompensable; the Veteran has a combined rating of 0 percent during the appeal.

6. The Veteran's service-connected disability did not render him unable to obtain and retain substantially gainful employment.


CONCLUSIONS OF LAW

1. An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service, and is not proximately due to or a result of or aggravated by a service-connected disease or injury. 38 U.S.C.A. §§ 1131, 5013, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2. A back disability was not incurred in, or aggravated by service, and arthritis may not be presumed to have been incurred therein, and is not proximately due to or a result of or aggravated by a service-connected disease or injury. 38 U.S.C.A. §§ 1131, 5013, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.307, 3.309, 3.310 (2016). 

3. The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107; (West 2014) 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

During the hearing, the VLJ clarified the issues, determined that there were potential outstanding records, held the file open for 60 days and explained the service connection claims. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

The Board notes that neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Compliance with Prior Remand

Previously the case was before the Board in June 2016. The case was remanded for the Veteran to be afforded a VA examination and additional development. The Veteran was afforded a VA audiological examination in June 2016 and service connection for bilateral hearing loss was granted in an August 2016 rating decision. The Veteran was afforded VA examinations as to PTSD and his back in February 2017 and a supplemental opinion in May 2017. As such the Board finds there has been substantial compliance with the prior remand. 

III. Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service. 38 U.S.C.A. §§ 1110, 1131. To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service. 38 C.F.R. § 3.303(d). Service connection for chronic disease may be granted if manifest to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 CFR 3.303 (b). With respect to the current appeal the list of current diseases includes arthritis. Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected. 38 C.F.R. § 3.310 (a). Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service-connected. 38 C.F.R. § 3.310 (b).

The Board notes that the Veteran is not asserting that his claimed disabilities resulted from him engaging in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (b) (West 2014) are not applicable. 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A. Acquired psychiatric disability, to include PTSD

The Veteran contends he is entitled to service connection for PTSD, as a result of his in-service experiences. As noted above the Board has broadened the claim to include entitlement to service connection for an acquired psychiatric disorder to include PTSD. Specifically the Veteran has reported being given bread and water and placed on hard labor as part of the vent crew and being attacked by several Marines in-service. The Veteran is competent to describe his ongoing symptoms in service and since service however his statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board notes that during the course of this appeal, effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit. As the Veteran's claim was certified to the Board in September 2017 (after August 4, 2014) a diagnosis of PTSD must conform to DSM-V. See 38 C.F.R. § 4.125(a) (2016).

The Veteran has a diagnosis of unspecified trauma and stressor related disorder. See February 2017 VA examination. The Veteran contends while stationed on the USS Princeton as part of the vent crew he was treated poorly by his crew members. Specifically the Veteran reports he was beat up by two Marines while in the brig, to the point of being unconscious. 

The Veteran's service treatment records have been associated with the claims file. A July 1961 treatment record from the USS Princeton noted he was seen in sick bay and placed on bed rest for 5 days for erysipelas, of the left temporal area and check, and significant periorbital swelling. See July 6, 1961 service treatment record. Personnel records note in March 1961 the Veteran was awarded three days bread and water due to a violation of Article 86, UCMJ: Absent from appointed place of duty. See March 28, 1961 personnel record. Additionally, in December 1961 the Veteran willfully disobeyed a lawful order of his superior petty officer, and broke administrative restriction. He was court-martialed as a result. At separation a report of medical examination noted that a psychiatric evaluation was not performed.  See January 18, 1962 report of medical examination. 

The issue is whether the Veteran's current acquired psychiatric disability is related to service. The Veteran was afforded a VA examination in February 2017. The examiner noted the Veteran meets the DSM-V criteria for a diagnosis of unspecified trauma and stressor related disorder. The examiner found that this diagnosis is secondary to events claimed by the Veteran which occurred during service. The examiner noted that the Veteran did not meet the DSM-V criteria to support a diagnosis of PTSD but did meet the DSM-V criteria for a diagnosis of unspecified trauma and stressor related disorder secondary to his claimed in-service stressor. The examiner noted the absence in the Veteran's military record of evidence of the beating however, noted the Veteran reported that his STRs were incomplete and this was due to a fire destroying his records. The examiner found that it was at least as likely as not that the events described by the Veteran occurred as he reported. The Board finds the VA opinion is less probative. 

In an April 2017 supplemental opinion the examiner addressed secondary service connection. The examiner found that the Veteran meets the DSM-V criteria for a diagnosis of unspecified stressor and trauma related disorder which appears to have progressed normally without evidence of aggravation. See April 2017 supplemental opinion. The examiner noted that the Veteran's unspecified stressor and trauma related disorder is not casually related to his service-connected bilateral hearing loss and there is no evidence that this was aggravated by his service-connected hearing loss. The Board finds the supplemental opinion is entitled to probative weight. 

VA treatment records and private treatment records have been associated with the claims file. In May 2009 treatment records note a positive PTSD screening and the criteria under DSM-IV for a diagnosis of PTSD were met. See May 18, 2009 VA treatment record. Treatment records in March 2015 note a diagnosis of PTSD and unspecified depression. The Veteran reported difficulty sleeping, irritability, avoidance, isolating behaviors as a result of his experiences in-service. See March 6, 2015 VA treatment record.  The Board notes VA treatment records indicate the Veteran had a diagnosis of PTSD under DSM-IV criteria, however as discussed above a diagnosis of PTSD must be based on the DSM-V. 

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for an acquired psychiatric disorder, to include PTSD is warranted. The Veteran has reported in-service he was attacked by Marines while in the brig, and he was beat to the point of being unconscious. Further, the Veteran has reported that this attack in-service resulted in his current symptoms and acquired psychiatric disorder. The Veteran is competent to report his symptoms experienced in-service and since, however his statements regarding in-service events are not credible. Jandreau, 492 F.3d at 1377. The Board finds the Veteran's statements are inconsistent with the contemporaneous service records. 

While the Veteran has reported an in-service attack resulting in his acquired psychiatric disorder the Board finds these statements are outweighed by the service treatment records.  At separation in the January 1962, in the report of medical examination the Veteran failed to report the in-service attack. See January 18, 1962 report of medical examination. In addition, the Veteran has reported after the attack he was seen in the sick bay for several days. Service treatment records note the Veteran was seen in the sick bay and placed on bed rest for 5 days for erysipelas, of the left temporal area and check, and significant periorbital swelling. See July 6, 1961 service treatment record. His skin was noted to be indurated, oedematous and fiery red. The Veteran was seen following the squeezing of a pimple and was prescribed Penicillin therapy, Streptomycin, a moist compress and bed rest. Erysipelas is an acute superficial form of cellulitis involving the dermal lymphatics, usually caused by infection with group A streptococci. Characteristics include a peripherally spreading hot, bright red, edematous, brawny, infiltrated plaque with a circumscribed, raised indurated border. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 642 (32d ed. 2012). There are no treatment records indicating the Veteran was seen in the sick bay after an assault, or for having lost consciousness. As such the Board finds there is no evidence of an in-service attack as the service treatment records are more probative and credible than the lay opinions of record and weight against the claim. 

The VA examiner noted a diagnosis of unspecified trauma and stressor related disorder secondary to the Veteran's claimed in-service stressor. The examiner noted the absence in the Veteran's service records of evidence of the beating however, noted the Veteran's reports of incomplete STRs and this was due to a fire destroying his records. The examiner found it was at least as likely as not that the events described by the Veteran occurred. However, the Board finds the VA opinion is less probative as it was based solely on the Veteran's statements which the Board has found to be not credible. Specifically, the Veteran's service treatment records and personnel records have been associated with the claims file. There is no indication the Veteran's records were destroyed in the fire in 1973. Since the Veteran's service treatment and personnel records have been associated with the claims file the Board finds the VA opinion is entitled to less probative weight. While the Veteran has reported numerous in-service events including an attack the Board finds his statements are not credible and inconsistent with the clinical and factual evidence of record. As such, service connection is not warranted. 

Next, as to secondary service connection the Veteran is currently service-connected for bilateral hearing loss. The issue is whether an acquired psychiatric disorder is secondary (caused or aggravated) to his bilateral hearing loss. The Veteran was afforded a VA opinion in April 2017 as to secondary service connection. The examiner found that the Veteran meets the DSM-V criteria for a diagnosis of unspecified stressor and trauma related disorder which appears to have progressed normally without evidence of aggravation. The examiner noted that the Veteran's unspecified stressor and trauma related disorder is not casually related to his service-connected bilateral hearing loss and there is no evidence that this was aggravated by his service-connected hearing loss. The Board finds the April 2017 opinion to be probative and entitled to significant weight. 

The Board finds the VA opinion is entitled to significant weight and is more probative than the Veteran's statements indicating an acquired psychiatric disorder is secondary to his service-connected bilateral hearing loss. The Board finds that the Veteran is not competent to address this etiological issue, as this is a complex medical question beyond the competence of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Here there are no Jandreau type exceptions. As such, the Board finds that an acquired psychiatric disorder is not secondary to service-connected bilateral hearing loss. 

Although the Veteran has established a current disability the preponderance of the evidence weighs against finding that the Veteran's acquired psychiatric disorder was not incurred in or aggravated by service and is not proximately due to or a result of or aggravated by a service-connected disease or injury. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.

B. Back disability to include as secondary to service-connected disease or injury

The Veteran contends he is entitled to service connection for a low back disability, to include as secondary to PTSD. The Veteran reported injuring his back while crawling around in the vents in service chipping paint. In addition the Veteran has asserted that his current back disability is related to his PTSD. The Veteran is competent to describe his ongoing symptoms. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran has a diagnosis of low back degenerative disc disease (DDD). See February 2017 VA examination. The Veteran contends that his back pain began in-service and was aggravated by crawling around in vents and an in-service attack.

The Veteran's service treatment records have been associated with the claims file. On the January 1962 report of medical examination the clinical examination of the spine and musculoskeletal system was normal. See January 18, 1962 report of medical examination. 

The issue is whether the Veteran's current low back DDD is related to his service. The Veteran was afforded a VA examination in February 2017. The examiner noted it was less likely than not that the Veteran's current low back disability was incurred in or caused by the claimed in-service injury, event or illness. The examiner noted the Veteran's 40 year history of employment in the construction and carpentry fields. The examiner noted low back pain was not reported in treatment records until 2003, 41 years after service. The examiner found that the medical evidence was against finding a relationship between the Veteran's service and his current back condition. The examiner found that it was less likely than not that he Veteran's degenerative disc disease was incurred in or caused by service, and was more likely caused by heavy manual labor post-service for 40 years and a motor vehicle accident in 1991 where the Veteran injured his back. 

The Board finds this opinion is entitled to probative weight, as the examiner's opinion was based on a thorough medical examination and review of the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). As such, the Board finds the examination and opinion is of high probative value.

VA and private treatment records have been associated with the claims file. In May 2009 the Veteran reported experiencing low back pain for the past 30 years. See May 5, 2009 treatment record. In June 2009 treatment records the Veteran reported his low back pain began in 1973. See June 20, 2009 private treatment record. 

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for a back condition is warranted. The Board notes the Veteran's reports of back pain in-service and that his current low back degenerative disc disease is a result of his scraping, crawling and painting aboard the ship and an attack in-service. The Veteran is competent to relay his symptoms and events in-service however his statements regarding in-service events are not credible. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Board finds the Veteran's statements are inconsistent with the contemporaneous service records and the VA examination and medical evidence which were based on the examiner's medical expertise and well-reasoned rationale to be more probative and credible than the lay opinions of record. The February 2017 VA examination was based on the examiner's medical expertise and provided a well-reasoned rationale and as a result is entitled to significant probative weight. The VA examiner found that the Veteran's low back DDD was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner attributed the Veteran's DDD to a post-service motor vehicle accident and his 40 year employment history in carpentry and construction. 

The Board notes at separation from service the Veteran's clinical examination in January 1962 was normal. This normal finding is inconsistent with ongoing manifestations of pathology. Additionally as noted above there is no credible evidence of an in-service attack. The Board finds that the Veteran's statements are outweighed by the VA examiner's opinion and the service treatment records, as these are more credible, probative and entitled to significant weight and weigh against the claim. 

VA and private treatment records associated with the claims file do not contradict the VA examination and are absent indications of a relationship between the Veteran's low back DDD and service. While the Veteran's lay statements have reported his current symptoms are a result of an injury in-service the Board finds his statements are not credible and inconsistent with the clinical and factual evidence of record. As such service connection is not warranted.

Additionally, the Board has considered whether service connection is warranted on a presumptive basis as a chronic disease. 38 C.F.R. §§ 3.303, 3.307, 3.309. The Veteran has a diagnosis of low back DDD and is therefore eligible for presumptive service connection (assuming the presence of arthritis)  . Low back DDD was not "noted" during service or within one year of separation. See Walker, 708 F.3d 1331.  The Veteran's STRs reflect no complaints, findings, or diagnosis with respect to his back. The Board notes the Veteran's lay statements of record that he experienced back pain after an in-service attack however as discussed above the Board finds that the Veteran's statements are not credible and inconsistent with the clinical and factual evidence of record. At separation from service the Veteran's clinical examination in January 1962 was normal. This normal finding is inconsistent with ongoing manifestations of pathology. As such, the Board finds the Veteran's low back DDD did not manifest within the one year period after service and service connection is not warranted on a presumptive basis. In weighing the evidence of record the Board finds the competent and credible evidence of record is against finding continuity of symptomology. As a result service connection based on continuity of symptomatology is not warranted.

Finally, as to secondary service connection the Veteran is currently service-connected for bilateral hearing loss. He contends that his low back DDD is secondary to his acquired psychiatric disability. However, as discussed above entitlement to service connection for an acquired psychiatric disability, to include PTSD has been denied. As such service connection cannot be warranted on a secondary basis. The issue is whether low back DDD is secondary (caused or aggravated) to his bilateral hearing loss. The February 2017 VA examiner attributed the Veteran's low back DDD to a post-service motor vehicle accident and heavy manual labor for 40 years. The Board finds the VA opinion to be probative and entitled to significant weight. Thus service connection is not warranted on a secondary basis.

Although the Veteran has established a current disability the preponderance of the evidence weights against finding that the Veteran's low back DDD is related to his service and is not proximately due to or a result of or aggravated by a service-connected disease or injury and as such service connection is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.

Line of Duty

In any claim for compensation, the law requires that the disability be incurred in line of duty and not the result of willful misconduct.  Here, the Veteran has stated that he was injured while in the brig.  However, because we find that this assertion, decades after service, is not credible, we shall not address the issue of line of duty.  38 U.S.C.A. § 1131.

IV. TDIU

The Veteran served in the Navy as a deckhand. Service personnel records show he completed a 10th grade. Additionally, post-service the Veteran worked in the fields of carpentry and construction for 40 years. The Veteran contends that during the period on appeal he was unable to secure or maintain substantially gainful employment due to his service-connected disability. He reported that he last worked in 2005. See October 2009 Application for Increased Compensation Based on Unemployability. 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is a sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). For determining the rating level, disabilities resulting from common etiology or affecting a single body system are considered a single disability. 38 C.F.R. § 4.16(a). When two or more disabilities are treated as one, the ratings for those disabilities are combined using the combined ratings table. 38 C.F.R. § 4.25.

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16(a). The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

In this case the Veteran does not meet the threshold requirements for TDIU for the period on appeal. The Veteran was service-connected for bilateral hearing loss rated as noncompensable; the Veteran had one service-connected disability rated at 0 percent. For the entire period on appeal the Veteran did not meet the threshold requirement for TDIU. 38 C.F.R. § 4.16(a).

The Veteran's claim for TDIU is being denied solely due to a lack of entitlement under the law, as discussed below. Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and the duties to notify and assist are not applicable. See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)). During the appeal the total combined rating was 0 percent, with one service-connected disability rated as noncompensable. The Veteran did not have one service-connected disability rated at 60 percent or more, or one service-connected disability rated at 40 percent and a combined rating of 70 percent or more during this period. Therefore, for this period the criteria for TDIU under 38 C.F.R. § 4.16 (a) are not met.

The Board is bound by the law and is without authority to grant benefits on an equitable basis. 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). In cases such as this, where the law is dispositive, the claim must be denied because of the absence of legal merit. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). As such, entitlement to TDIU is denied as the Veteran does not meet the threshold requirements. 



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD is denied. 

Entitlement to service connection for back disability is denied.

Entitlement to TDIU is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


